Citation Nr: 9915563	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
June 1956.  The veteran is currently represented by the 
Disabled American Veterans.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1997, by Boston, Massachusetts Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder.  The notice of 
disagreement with this determination was received in March 
1997.  The statement of the case was issued in April 1997.  
The substantive appeal was received in May 1997.  The appeal 
was received at the Board in October 1998.  


REMAND

In its finding that new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder had not been submitted, the RO, in its March 
1997 rating action, relied on the test set forth in the 
decision of the U.S. Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) in Colvin v. Derwinski.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.  

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1998), specifying the action to be taken.  
Bernard at 394.  Specifically, 38 C.F.R. § 19.29 (1998) 
requires that a statement of the case must be complete enough 
to allow the appellant to present written and/or oral 
argument before the Board, and it must contain, in pertinent 
part, a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  As the requirements of 
38 C.F.R. § 19.29 have not been satisfied by the RO, a remand 
is required in order to ensure due process to the veteran.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should reevaluate whether or 
not new and material evidence to reopen 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder has been submitted by the 
veteran.  In making this determination, 
the RO should follow the provisions of 
38 C.F.R. § 3.156(a), not the more 
restrictive requirements set forth by the 
Court in Colvin.  If it is determined 
that new and material evidence has been 
presented, then the RO should also 
consider whether the claim, as reopened, 
is well-grounded.  Elkins v. West 12 Vet. 
App. 209 (1999).  If it is reopened and 
well-grounded, the RO should consider the 
claim de novo.  

2.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




